Citation Nr: 1646102	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to an initial compensable rating for L5 radiculopathy of the right lower extremity prior to February 13, 2014, and in excess of 10 percent from February 13, 2014.

3.  Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2014 decisions of the Milwaukee, Wisconsin, Regional Office (RO).

During the pendency of the appeal, an April 2014 rating decision awarded 10 percent disability evaluation, effective February 13, 2014, for right lower extremity radiculopathy, secondary to the lumbar spine disability.  As the service-connected lumbar spine disability is rated pursuant to Diagnostic Code 5242 and the General Rating Formula for Spine Disabilities, consideration of associated neurological manifestations due to the service-connected lumbar spine disability renders the rating assigned in the April 2014 decision part-and-parcel of the increased rating claim on appeal.  38 C.F.R. § 4.71a, Diagnostic Code, Note 1 (2015).  Thus, the issue has been included on the title page.

In March 2015, this matter was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.   

In May 2016, the Veteran was afforded a videoconference hearing before the Board.  He testified from the correctional facility in which he is currently incarcerated, and the transcript of the hearing is associated with the record.    

At the May 2016 hearing, the Veteran raised the issue of entitlement to TDIU due to the service-connected lumbar spine degenerative disc disease.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the AOJ has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating, under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the videoconference hearing before the Board in May 2016, the Veteran stated that his back pain went down the right and left legs; he stated that the pain was primarily in the right leg but now the pain affected the left leg.  See the Board Hearing Transcript, page 7.  The Veteran stated that he was in a wheelchair for the past four years because his lumbar spine disability had gotten worse.  Board Hearing Transcript, page 5-6.  He stated that he received treatment for the back pain once or twice a year at the correctional facility and he could not get out of bed because of the back pain 10 days a month.  Board Hearing Transcript, pages 8, 9 and 12.  

The Board notes that the Veteran underwent an examination of the service-connected lumbar spine disability in February 2014.  As the evidence reflects a possible worsening since the last examination in 2014, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is obligated to provide an examination.  38 U.S.C.A. § 5103a (d) (West 2014). 

The Board further notes that a remand is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the 2014 examination appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of the lumbar spine disability.  See Correia; supra.  

The AOJ should also conduct a search for the Veteran's treatment records showing treatment of the lumbar spine disability and radiculopathy from the medical facility at the Correctional Institution where the Veteran is currently located.  As noted, at the videoconference hearing before the Board in May 2016, the Veteran stated that he received treatment for the back pain once or twice a year at the correctional facility.  See the Hearing Transcript, page 8.  The record shows Department of Correction treatment records dated to June 2013.  Thus, the AOJ should make an attempt to obtain the Department of Correction treatment records dated from June 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1).

The Board finds that the claim for TDIU is inextricably intertwined with the pending claims for increased ratings for the lumbar spine disability and right radiculopathy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Because adjudication of the Veteran's claim of entitlement to an increased rating will potentially affect his TDIU claim, adjudication of the Veteran's TDIU claim is deferred until the increased rating claims have been decided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), that includes an explanation as to the information or evidence needed to substantiate a claim for to TDIU.  

2.  Provide to the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability and ask him to complete and return the form.

3.  Contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the AOJ may make an attempt to obtain copies of treatment records from the Department of Corrections showing treatment of the lumbar spine disability and radiculopathy from June 2013 to present.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

4.  Schedule the Veteran for a VA examination to determine the current severity of service-connected lumbar spine disability.  If a VA examination is not feasible in light of the Veteran's incarceration, the AOJ should explore all reasonable alternative means of examining the Veteran, such as arranging for examination by the Department of Corrections.  The AOJ must document any efforts to have the Veteran examined in connection with the current appeal.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  If the examiner is a non-VA examiner, the AOJ must provide the examiner with the appropriate Disability Benefits Questionnaire and request the examiner to use the form.  Additionally, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must also state the total duration of incapacitating episodes caused by lumbar spine degenerative disc disease during the past 12 months.

The examiner should specify whether the Veteran has a separate neurologic disability in the left lower extremity as a result of his lumbar spine degenerative disc disease.  The examiner should provide a detailed assessment of the current severity of the Veteran's right lower extremity radiculopathy and any peripheral neuropathy/radiculopathy of the left lower extremity if any.  The level of nerve impairment for each such nerve must be described as "mild," "moderate," "moderately severe," or "severe" disability.

The examiner should opine as to the impact of the Veteran's service-connected lumbar spine degenerative disc disease, L5 radiculopathy of the right lower extremity, history of a fracture of the left wrist, and bilateral hearing loss on his employability.

5.  Thereafter, readjudicate the Veteran's claims, including the claim for entitlement to TDIU.  If the benefits on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

